14-2365
    Singh v. Lynch
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A087 992 903

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    8th day of February, two thousand sixteen.

    PRESENT:
             BARRINGTON D. PARKER,
             REENA RAGGI,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    AMANBIR SINGH,
             Petitioner,

                     v.                                              14-2365
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Sanjay Chaubey, New York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Blair
                                         O’Connor,    Assistant    Director;
                                         Timothy Bo Stanton, Trial Attorney,
                               Office of Immigration Litigation,
                               United States Department of Justice,
                               Washington, D.C.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Petitioner Amanbir Singh, a native and citizen of India,

seeks review of a June 5, 2014 decision of the BIA, affirming

a May 13, 2013 decision of an Immigration Judge (“IJ”) denying

Singh’s application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).          In re

Amanbir Singh, No. A087 992 903 (B.I.A. June 5, 2014), aff’g

No. A087 992 903 (Immig. Ct. N.Y.C. May 13, 2013).        We assume

the   parties’   familiarity    with   the   underlying   facts   and

procedural history in this case, which we reference only as

necessary to explain our decision to deny the petition.

      Because the BIA summarily affirmed the IJ’s decision, we

have reviewed the IJ’s decision as the final administrative

determination.    See Balachova v. Mukasey, 547 F.3d 374, 380 (2d

Cir. 2008).      The applicable standards of review are well

established.     See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).


                                  2
    The    agency    may,    “[c]onsidering     the       totality   of   the

circumstances,” base a credibility finding on inconsistencies

in an asylum applicant’s statements and other record evidence

“without regard to whether” they go “to the heart of the

applicant’s claim.”         8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu

Xia Lin, 534 F.3d at 163-64.      Substantial evidence supports the

IJ’s determination that Singh was not credible.

    The IJ reasonably found that Singh’s testimony differed

from his asylum applications.            Singh testified that he was

beaten in India twice on account of his Sikh faith, but his two

asylum applications omitted any mention of these attacks and

stated only that he and his family had been threatened for

political reasons.      See Xiu Xia Lin, 534 F.3d at 166 n.3 (“An

inconsistency    and    an    omission    are   .     .    .   functionally

equivalent.”).      When asked why his asylum applications did not

reference these attacks, Singh gave evasive and nonresponsive

answers.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005)

(“A petitioner must do more than offer a plausible explanation

for his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be compelled

to credit his testimony.” (internal quotation marks omitted)).




                                   3
    With Singh’s credibility called into question, the IJ

reasonably   identified     a   failure     to   provide   certain

corroborating evidence to rehabilitate Singh’s testimony.      An

applicant’s failure to corroborate testimony may bear on

credibility, either because the absence of particular evidence

is viewed as suspicious, or because the absence of corroboration

in general makes an applicant unable to rehabilitate testimony

already called into question.       See Biao Yang v. Gonzales, 496

F.3d 268, 273 (2d Cir. 2007).   Singh failed to present evidence

of his attacks in India, either in the form of medical

documentation or letters from his family.        See Chuilu Liu v.

Holder, 575 F.3d 193, 198 (2d Cir. 2009) (“[T]he alien bears

the ultimate burden of introducing such evidence without

prompting from the IJ.”).   And, contrary to Singh’s contention,

the IJ considered the letter from the president of the Akali

Dal Party and the evidence regarding country conditions in

India, and reasonably found that this evidence did not support

his claim of past persecution or his fear of future harm.      The

letter did not provide any details about the attacks that Singh

purportedly suffered, and the 2012 U.S. Department of State

Human Rights Report in the record details anti-Sikh violence

in the 1980s, but does not reference anything more current.


                                4
    Given the inconsistency and corroboration findings, the IJ

reasonably found Singh not credible.      See Xiu Xia Lin, 534 F.3d

at 165-67.   That finding is dispositive of asylum, withholding

of removal, and CAT relief because all three claims are based

on the same factual predicate.       See Paul v. Gonzales, 444 F.3d

148, 156-57 (2d Cir. 2006).

    Finally,   contrary   to   Singh’s    argument,   the   BIA   was

permitted to consider the Government’s untimely brief on

appeal.   See 8 C.F.R. § 1003.3(c)(1) (“In its discretion, the

Board may consider a brief that has been filed out of time.”).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                 5